United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Costa Mesa, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1102
Issued: February 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2018 appellant filed a timely appeal from a March 2, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision, dated May 15, 2017, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 2, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 18, 2013 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on October 2, 2013 she sustained a left foot injury while pushing
a dolly while in the performance of duty. She noted that she felt something stretch and pain in her
left foot/ankle while walking on the edge of cement and grass. Appellant did not stop work
following the injury, but worked a limited-duty position before later returning to full-duty work.
OWCP accepted the claim for left foot sprain.
In a December 20, 2013 report, Dr. Hosea Brown, III, a treating Board-certified internist,
diagnosed left knee and ankle sprains, left knee internal derangement, left knee medial and lateral
meniscal tears, and left ankle ligament tear, which he attributed to the October 2, 2013 work injury.
He noted that appellant had related that the injury occurred when she attempted to stop a 20-pound
tub of mail from falling off a dolly and she developed pain and discomfort in her left ankle and
knee while trying to stabilize herself on the dolly. Dr. Brown opined that this awkward
biomechanical maneuver of stabilizing herself and trying to stop mail from falling of the dolly
caused increased stress to her left ankle and knee, resulting in injury.
On January 10, 2014 appellant filed a claim for intermittent wage-loss compensation (Form
CA-7) for the period December 31, 2013 to January 10, 2014.
Dr. Brown, in a January 22, 2014 report reiterated appellant’s diagnoses and his opinion
that these conditions were due to the awkward biomechanical maneuver she used in trying to
stabilize herself while at the same time trying to prevent mail from falling off a dolly.
OWCP referred appellant for a second opinion evaluation with Dr. Steven M. Ma, a Boardcertified orthopedic surgeon, on January 29, 2014. In a report dated February 20, 2014, Dr. Ma,
based upon a review of the statement of accepted facts, medical records, and physical examination,
diagnosed left knee sprain and left ankle sprain due to the October 2, 2013 work injury. He opined
that, if diagnostic testing established ligament tears, they were unrelated to either her work duties
or her October 2, 2013 work injury. Dr. Ma observed that appellant’s work injury was relatively
minor and she had fully recovered as of November 19, 2013, based on medical records he
reviewed. He further found that she sustained no aggravation of any condition and that she was
capable of working full duty from December 31, 2013 to January 10, 2014.
By decision dated April 1, 2014, OWCP denied appellant’s claim for wage loss from
December 30, 2013 to March 21, 2014 and continuing due to the accepted left ankle sprain.
By letter dated April 1, 2014, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits, finding that she no longer had any disability or residuals due
to her accepted right ankle sprain.

2

By decision dated May 23, 2014, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective May 23, 2014, finding that the weight of the medical opinion
evidence rested with the report of the second opinion examiner, Dr. Ma, who concluded that there
was no employment-related disability or residuals causally related to the October 2, 2013 work
injury. It discounted Dr. Brown’s opinion as it found that his opinion was based on an inaccurate
history of the injury and lacked sufficient medical rationale.
By a form dated June 6, 2014 and postmarked June 9, 2014, appellant requested an oral
hearing before an OWCP hearing representative, which was held on January 15, 2015. By
decision dated April 21, 2015, the hearing representative found that OWCP had met its burden of
proof to terminate her wage-loss compensation and medical benefits, effective May 23, 2014.
On August 5, 2015 appellant requested reconsideration and submitted a July 21, 2015
report from Dr. Brown in support of her request.
In his July 21, 2015 report, Dr. Brown requested reversal of OWCP’s termination decision
and requested that the acceptance of the claim be expanded to include left knee anterior cruciate
ligament tear, medial anterior meniscal tear, and aggravation of left knee chondromalacia as
causally related to the October 2, 2013 work injury. He referenced medical reports, diagnostic
testing, and her description of the injury in support of the request.
By decision dated August 26, 2015, OWCP denied modification of its prior decision,
finding that the weight of the medical evidence rested with the report of the second opinion
examiner, Dr. Ma, who concluded that there was no employment-related disability or residuals
causally related to the October 2, 2013 work injury. It explained that the medical evidence
submitted by appellant was insufficient to establish that she had any continuing disability or
residuals due to her accepted left ankle sprain. OWCP further found the medical evidence
insufficient to warrant expansion of the acceptance of her claim to include left knee anterior
cruciate ligament tear, medial anterior meniscal tear, and aggravation of left knee chondromalacia
as causally related to the October 2, 2013 work injury.
OWCP received reports dated September 23, 2015 from Dr. Brown repeating his opinion
and diagnoses from prior reports. In a letter dated February 15, 2016, appellant requested
reconsideration.
On February 14, 2017 appellant requested reconsideration and subsequently submitted a
January 27, 2016 report from Dr. Brown, reiterating his opinion and diagnoses.3
By decision dated May 10, 2016, OWCP denied modification of its prior decision, finding
Dr. Ma’s opinion continued to constitute the weight of the medical opinion evidence as it was well
rationalized. It found that Dr. Brown’s reports contained no rationale explaining why appellant
continued to require medical treatment for her accepted injury.

3

On February 18, 2016 appellant filed an appeal to the Board. On June 21, 2016 she requested that her appeal to
the Board be dismissed. The Board granted appellant’s request on June 21, 2016. Order Dismissing Appeal,
Docket No. 16-0646 (issued June 21, 2016).

3

In progress reports dated May 11 and July 20, 2016, Dr. Brown provided examination
findings and diagnosed left knee anterior cruciate ligament tear, medial anterior meniscal tear, left
ankle tibiocalcaneal, calcaneofibular, and talofibular ligament tears, and left foot sprain.
In an August 18, 2016 report, Dr. Stephen C. Wan, a treating podiatrist, provided
examination findings and noted a history of left ankle and foot sprains.
In reports dated August 30 and November 11, 2016, Dr. Charles Herring, a treating Boardcertified orthopedic surgeon, noted an injury date of October 2, 2013 and diagnosed left knee
anterior cruciate ligament tear, chondromalacia, and medial anterior horn meniscal tear. In a
September 27, 2016 letter, he opined that appellant sustained left knee and ankle conditions as the
result of the traumatic October 2, 2013 employment injury. Dr. Herring opined that her preexisting
degenerative condition had been permanently aggravated by the October 2, 2013 work injury. He
disagreed with Dr. Ma on whether the injury caused a torn ligament. In support of his opinion,
Dr. Herring noted the lack of any history of a prior left knee injury and the fact that appellant
continued to have positive joint effusion three years after the work injury.
Dr. Wan, in September 22, 2016 report, provided examination findings and diagnosed
chronic left ankle sprain involving the anterior distal syndesmotic ligament/distal anterior
tibiofibular ligament. He reviewed Dr. Ma’s report and opined that Dr. Ma missed the mechanism
of injury.
Dr. Brown, in an October 26, 2016 report, provided examination findings and diagnosed
chronic left ankle sprain, left ankle multiple ligament dysfunctions, left knee anterior cruciate
ligament tear, left knee medial anterior horn meniscal tear, and left knee chondromalacia. He
referenced treatment by Dr. Wan and Dr. Herring, including diagnoses from their reports.
On January 25, 2017 Dr. Brown requested OWCP expand the acceptance of appellant’s
claim to include the conditions of chronic left ankle sprain, left ankle multiple ligament
dysfunctions, left knee anterior cruciate ligament tear, left knee medial anterior horn meniscal tear,
and temporary aggravation of left knee chondromalacia as due to the October 2, 2013 work injury.
He further disagreed with the termination of her medical benefits as she continued to require
medical treatment for injuries sustained as the result of the October 2, 2013 work injury.
Moreover, Dr. Brown claimed that there was an unresolved conflict in medical opinion between
Dr. Ma, serving as the second opinion physician, and himself regarding the necessity of future
medical care. He reported that, in accordance with “FECA Guidelines,” OWCP should refer her
for a referee examination to resolve this conflict.
By decision dated May 15, 2017, OWCP denied modification of its prior decision, as it
found that the weight of the medical opinion evidence continued to rest with Dr. Ma’s wellrationalized opinion. It further found that the medical evidence appellant submitted was
insufficiently rationalized to support her claim of continuing residuals or disability or to warrant
expansion of her claim or to create a conflict with Dr. Ma’s opinion.
On August 7, 2017 appellant requested reconsideration and submitted additional reports
from Dr. Brown.

4

Dr. Brown in a letter dated July 17, 2017, noted his disagreement with OWCP’s decision
denying modification. He again opined that the medical evidence was sufficient to establish that
the October 2, 2013 work injury caused additional conditions from which appellant had not
recovered and which required further medical treatment. Dr. Brown also claimed that there was a
conflict in medical opinion between Dr. Ma, serving as the second opinion physician, and her
treating physicians regarding the necessity of future medical care. He reiterated his request to refer
appellant for a referee examination to resolve this conflict.
In a July 17, 2017 progress report, Dr. Brown provided examination findings and diagnoses
of chronic left ankle sprain, multiple left ankle ligament dysfunctions, temporary aggravation of
left knee chondromalacia, left knee medial anterior meniscal tear, and left knee anterior cruciate
ligament tear.
By decision dated November 3, 2017, OWCP denied reconsideration of the merits of
appellant’s claim as it found that the medical evidence submitted was cumulative and repetitious.
In a letter dated February 5, 2018 appellant, through a representative, requested
reconsideration contending that the weight of the medical opinion evidence rested with Dr. Brown,
appellant’s treating physician or in the alterative that there was an unresolved conflict in the
medical opinion evidence between Dr. Brown and Dr. Ma. Appellant also contended that her
claim should be upgraded or expanded to include left ankle and knee conditions. No new evidence
accompanied the reconsideration request.
By decision dated March 2, 2018, OWCP denied reconsideration. It found that appellant
failed to submit new and relevant evidence or argument in support of her claim. OWCP noted that
argument regarding an unresolved conflict in the medical opinion evidence had been previously
raised and considered.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.6 When a claimant fails to meet one of the

4

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

5

above standards, OWCP will deny the application for review without reopening the case for a
review on the merits.7
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 He or she needs only
to submit relevant, pertinent evidence not previously considered by OWCP.9 When reviewing an
OWCP decision denying merit review, the function of the Board is to determine whether OWCP
properly applied the standards set for at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.10
The Board has held that the submission of evidence which repeats or duplicates evidence
already of record does not constitute a basis for reopening a case. The Board has also held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case. While the reopening of a case may be predicated solely on a legal
premise not previously considered, such reopening is not required where the legal contention does
not have a reasonable color of validity.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. The representative argued that the weight of the medical opinion evidence
rested with Dr. Brown, appellant’s treating physician or that in the alternative there was an
unresolved conflict in the medical opinion evidence between Dr. Brown and Dr. Ma. He further
contended that OWCP erred in failing to expand acceptance of appellant’s claim to include
additional conditions. These arguments were previously raised and considered by OWCP in its
prior decisions. Evidence or argument that repeats or duplicates evidence previously of record has
no evidentiary value and does not constitute a basis for reopening a case.12 As such, appellant is
not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(3).
Appellant failed to submit any relevant and pertinent new evidence with the February 5,
2018 request for reconsideration. Since issuing its November 3, 2017 nonmerit decision, OWCP
did not receive any additional evidence relevant to whether she continued to have residuals and
disability due to her accepted employment injury, or that her claim should be expanded to include
7

Id. at § 10.608(b).

8

J.F., Docket No. 17-1508 (issued March 28, 2018).

9

Id.; see also Mark H. Dever, 53 ECAB 710 (2002).

10

Supra note 8; Annette Louise, 54 ECAB 783 (2003).

11

K.T., Docket No. 18-0193 (issued May 21, 2018); M.E., 58 ECAB 694 (2007).

12

See M.G., Docket No, 18-0654 (issued October 17, 2018); D.K., 59 ECAB 141 (2007).

6

additional medical conditions. Because appellant did not provide any relevant and pertinent new
evidence, she is not entitled to a review of the merits based on the third requirement under
section 10.606(b)(3).13
As appellant’s reconsideration request did not meet any of the three requirements
enumerated under section 10.606(b)(3), the Board finds that OWCP properly denied the request
for reconsideration without reopening the case for a review on the merits.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 22, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

20 C.F.R. § 10.606(b)(3)(iii). See K.C., Docket No. 16-1526 (issued June 4, 2018).

14

C.F., Docket No. 18-0360 (issued July 19, 2018); R.C., Docket No. 17-0595 (issued September 7,
2017); M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

7

